              Case 20-20182 Document 516 Filed in TXSB on 06/04/20 Page 1 of 5




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                     CORPUS CHRISTI DIVISION

------------------------------------------------------------ x
                                                             :
In re                                                        :          Chapter 11
                                                             :
J. C. PENNEY COMPANY, INC., et al.,                          :          Case No. 20–20182 (DRJ)
                                                             :
                  Debtors.1                                  :          (Jointly Administered)
                                                             :
------------------------------------------------------------ x

       VERIFIED STATEMENT OF THE AD HOC GROUP OF FIRST LIENHOLDERS
                     PURSUANT TO BANKRUPTCY RULE 2019

                     Milbank LLP (“Milbank”) and Porter Hedges LLP (“Porter Hedges” and, together

with Milbank, “Counsel”) hereby make the following verified statement (this “Verified

Statement”), pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), in connection with their representation in these cases of an ad hoc group

(the “Ad Hoc Group of First Lienholders”) of (i) certain lenders (“Term Loan Lenders”) under that

certain Amended and Restated Credit and Guaranty Agreement, dated as of June 23, 2016 (as

amended, restated, modified, or supplemented from time to time, the “Term Loan”), by and among,

inter alios, J. C. Penney Corporation, Inc. (“J. C. Penney Corp.” and, together with certain of its

direct and indirect subsidiaries, the “Debtors”), as borrower, and the Term Loan Lenders and (ii)

certain holders of 5.875% senior secured notes due July 2023 issued by J. C. Penney Corp. on June

23, 2016 (“First Lien Notes” and collectively with the Term Loan Agreement, the “Prepetition

First Lien Interests”).



1
         A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
         proposed claims and noticing agent at http://cases.primeclerk.com/JCPenney. The location of Debtor J. C.
         Penney Company, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases
         is 6501 Legacy Drive, Plano, Texas 75024.


45044.00001
        Case 20-20182 Document 516 Filed in TXSB on 06/04/20 Page 2 of 5




                  1.   In May 2020, the Ad Hoc Group of First Lienholders retained Milbank as

counsel, and Porter Hedges to act as Texas counsel, with respect to the Prepetition First Lien

Interests. From time to time thereafter, certain holders of Prepetition First Lien Interests have

joined the Ad Hoc Group of First Lienholders.

                  2.   As of the date of this Verified Statement, Counsel represents the Ad Hoc

Group of First Lienholders and does not represent or purport to represent any entities other than

the Ad Hoc Group of First Lienholders in connection with the Debtors’ cases. In addition, neither

the Ad Hoc Group of First Lienholders nor any member of the Ad Hoc Group of First Lienholders

represents or purports to represent any other entities in connection with these cases.

                  3.   The members of the Ad Hoc Group of First Lienholders have indicated to

Counsel that they hold disclosable economic interests or they or one or more of their affiliates act

as investment managers or advisors to funds and/or accounts that hold disclosable economic

interests in relation to the Debtors. In accordance with Bankruptcy Rule 2019 and based upon

information provided to Counsel by each member of the Ad Hoc Group of First Lienholders,

attached hereto as Exhibit A is a list of the names, addresses, nature, and amount of disclosable

economic interests of each present member of the Ad Hoc Group of First Lienholders in relation

to the Debtors.

                  4.   Nothing contained in this Verified Statement (or Exhibit A hereto) should

be construed as a limitation upon, or waiver of, any rights of any member of the Ad Hoc Group of

First Lienholders to assert, file, and/or amend any claim or proof of claim, filed in accordance with

applicable law and any orders entered in these cases.

                  5.   The information contained herein is provided only for the purpose of

complying with Bankruptcy Rule 2019 and is not intended for any other use or purpose.



                                                 2
       Case 20-20182 Document 516 Filed in TXSB on 06/04/20 Page 3 of 5




              6.      Counsel reserves the right to amend this Verified Statement as may be

necessary in accordance with the requirements set forth in Bankruptcy Rule 2019.

              7.      The undersigned hereby verifies that this Verified Statement is true and

accurate to the best of the undersigned’s knowledge and belief.

Dated: June 4, 2020
       Houston, Texas


                                   PORTER HEDGES LLP

                                   /s/ John F. Higgins
                                   John F. Higgins (TX 09597500)
                                   M. Shane Johnson (TX 24083263)
                                   1000 Main St., 36th Floor
                                   Houston, TX 77002
                                   Telephone: (713) 226-6000
                                   Facsimile: (713) 228-1331
                                   jhiggins@porterhedges.com
                                   sjohnson@porterhedges.com

                                   -and-

                                   MILBANK LLP
                                   Dennis F. Dunne (admitted pro hac vice)
                                   55 Hudson Yards
                                   New York, NY 10001-2163
                                   Telephone: (212) 530-5000
                                   Facsimile: (212) 530-5219
                                   DDunne@milbank.com

                                   Andrew M. Leblanc (admitted pro hac vice)
                                   Aaron L. Renenger (admitted pro hac vice)
                                   1850 K Street NW, Suite 1100
                                   Washington, DC 20006
                                   Telephone: (202) 835-7500
                                   Facsimile: (202) 263-7586
                                   ALeblanc@milbank.com
                                   AReneneger@milbank.com

                                   Co-Counsel to the Ad Hoc Group of First Lienholders




                                                3
                                    Case 20-20182 Document 516 Filed in TXSB on 06/04/20 Page 4 of 5




                                                                                Exhibit A1

                                                                                 AGGREGATE              AGGREGATE              AGGREGATE
                                                         AGGREGATE
                                                                                  PRINCIPAL             PRINCIPAL              PRINCIPAL
                                                          PRINCIPAL
                  NAME2               ADDRESS                                     AMOUNT OF             AMOUNT OF              AMOUNT OF                   OTHER
                                                       AMOUNT OF TERM
                                                                                  FIRST LIEN           SECOND LIEN             UNSECURED
                                                            LOAN
                                                                                    NOTES                NOTES3                 BONDS4
                                    9 West 57th
               Apollo Capital        Street, 43rd
                                                          $5,734,811.94
              Management, L.P.       Floor, New
                                  York, NY 10019
                                  2000 Avenue of
                                   the Stars, 12th
                 Ares CLO
                                     Floor, Los          $38,295,643.86
              Management LLC
                                    Angeles, CA
                                        90067
                                      399 Park
                                                                                                                                                     $21,150,000.00 net
              Brigade Capital       Avenue, 16th
                                                         $88,198,267.54         $15,400,000.00           $50,000.00          $104,608,000.00         credit default swap
              Management, LP         Floor, New
                                                                                                                                                           position
                                  York, NY 10022
                                  680 Washington
         H/2 Capital Partners     Blvd., 7th Floor,
                                                        $639,625,720.00         $11,988,000.00
                LLC                Stamford, CT
                                        06901




1
       To the best of Counsel’s knowledge, the information herein is accurate as of May 15, 2020. The amounts set forth herein (i) include only the outstanding
       principal amounts of the applicable debt and do not include accrued and unpaid interest, fees, or other amounts that may be owing under the applicable debt
       documents, and (ii) assume that any unsettled trades have in fact settled.
2
       Each entity on this Exhibit A is listed either in its principal capacity or in its capacity as agent, investment advisor, or investment manager for certain investment
       funds, entities, or accounts or their respective subsidiaries or affiliates that hold disclosable economic interests in relation to the Debtors.
3
      “Second Lien Notes” means those certain 8.625% second lien secured notes due March 2025 issued by J. C. Penney Corp.
4
      “Unsecured Bonds” means, collectively, those certain (i) 5.65% senior unsecured notes due 2020 issued by J. C. Penney Corp. and J. C. Penney Company (“J.
       C. Penney Co.”), Inc., (ii) 7.125% unsecured debentures due 2023 issued by J. C. Penney Corp., (iii) 6.90% unsecured debentures due 2026 issued by J. C.
       Penney Corp., (iv) 6.375% senior unsecured notes due 2036 issued by J. C. Penney Corp. and J. C. Penney Co., (v) 7.40% unsecured debentures due 2037
       issued by J. C. Penney Corp., and (vii) 7.625% unsecured debentures due 2097 issued by J. C. Penney Corp. and J. C. Penney Co.

45044.00001
                          Case 20-20182 Document 516 Filed in TXSB on 06/04/20 Page 5 of 5




                                                                  AGGREGATE        AGGREGATE         AGGREGATE
                                               AGGREGATE
                                                                  PRINCIPAL         PRINCIPAL        PRINCIPAL
                                                PRINCIPAL
       NAME2                ADDRESS                               AMOUNT OF         AMOUNT OF        AMOUNT OF              OTHER
                                             AMOUNT OF TERM
                                                                  FIRST LIEN       SECOND LIEN       UNSECURED
                                                  LOAN
                                                                    NOTES            NOTES3           BONDS4
                          555 California
                           Street, 51st
KKR Credit Advisors
                            Floor, San        $75,086,679.88                       $4,250,000.00
    (US) LLC
                          Francisco, CA
                              94104
                          640 Fifth Ave,                                                                              $29,800,000.00 net
 Owl Creek Asset
                          Floor 20, New       $98,798,170.00     $57,175,000.00                                       credit default swap
 Management, L.P.
                         York, NY 10019                                                                                     position
                           9 West 57th
                                                                                                                      $109,700,000.00 net
                            Street, 39th
Sculptor Capital LP                           $66,261,056.68     $22,000,000.00    $31,371,000.00                      credit default swap
                            Floor, New
                                                                                                                             position
                         York, NY 10019
                           2 Greenwich
Silver Point Capital,    Plaza, 1st Floor,
                                             $125,364,556.16     $91,140,000.00
        L.P.             Greenwich, CT
                               06830
                          345 California
Sixth Street Partners,      Street, San
                                              $93,107,711.28     $65,800,000.00
        LLC               Francisco, CA
                               94104
                         3033 Excelsior
                                                                                                                      $10,600,000.00 net
Whitebox Advisors         Blvd, Ste 500,
                                              $2,732,320.20      $53,490,000.00    $11,600,000.00                     credit default swap
      LLC                  Minneapolis,
                                                                                                                            position
                            MN 55416

                TOTALS                       $1,233,204,937.54   $316,993,000.00   $47,271,000.00   $104,608,000.00




                                                                      2
